[formofrestrictedstockawa001.jpg]
RESTRICTED STOCK AWARD AGREEMENT UNDER THE BROOKLINE BANCORP, INC. 2014 EQUITY
INCENTIVE PLAN Name of Grantee: __________________ No. of Shares:
__________________ Grant Date: __________________ Pursuant to the Brookline
Bancorp, Inc. 2014 Equity Incentive Plan (the “Plan”) as amended through the
date hereof, Brookline Bancorp, Inc. (the “Company”) hereby grants a Restricted
Stock Award (an “Award”) to the Grantee named above. Upon acceptance of this
Award, the Grantee shall receive the number of shares of Common Stock, par value
$0.01 per share (the “Stock”) of the Company specified above, subject to the
restrictions and conditions set forth herein and in the Plan. The Company
acknowledges the receipt from the Grantee of consideration with respect to the
par value of the Stock in the form of cash, past or future services rendered to
the Company by the Grantee or such other form of consideration as is acceptable
to the Administrator. 1. Award. The shares of Restricted Stock awarded hereunder
shall be issued and held by the Company’s transfer agent in book entry form, and
the Grantee’s name shall be entered as the stockholder of record on the books of
the Company. Thereupon, the Grantee shall have all the rights of a stockholder
with respect to such shares, including voting and dividend rights, subject,
however, to the restrictions and conditions specified in Paragraph 2 below. The
Grantee shall (i) sign and deliver to the Company a copy of this Award Agreement
and (ii) deliver to the Company a stock power endorsed in blank. 2. Restrictions
and Conditions. (a) Any book entries for the shares of Restricted Stock granted
herein shall bear an appropriate legend, as determined by the Administrator in
its sole discretion, to the effect that such shares are subject to restrictions
as set forth herein and in the Plan. (b) Shares of Restricted Stock granted
herein may not be sold, assigned, transferred, pledged or otherwise encumbered
or disposed of by the Grantee prior to vesting. (c) Except as provided in
Section 20 of the Plan after a Change in Control (as defined in the Plan), if
the Grantee’s employment with the Company and its Subsidiaries is voluntarily or
involuntarily terminated for any reason prior to the vesting of shares of
Restricted Stock granted herein, all shares of Restricted Stock shall
immediately and automatically be forfeited and returned to the Company. 1
ACTIVE/102458835.2



--------------------------------------------------------------------------------



 
[formofrestrictedstockawa002.jpg]
3. Vesting of Restricted Stock. [The restrictions and conditions in Paragraph 2
of this Agreement shall lapse on the Vesting Date specified in the following
schedule so long as the Grantee remains a [director][employee] of the Company or
a Subsidiary on such Date. If a series of Vesting Dates is specified, then the
restrictions and conditions in Paragraph 2 shall lapse only with respect to the
number of shares of Restricted Stock specified as vested on such date.
Incremental Number of Shares Vested Vesting Date _________ ___________]1 [The
shares of Restricted Stock awarded hereunder shall vest on the third anniversary
of the Grant Date, based on the Company’s achievement of identified performance-
based measures. [Measures to be described.]]2 Subsequent to such Vesting Date or
Dates, the shares of Stock on which all restrictions and conditions have lapsed
shall no longer be deemed Restricted Stock. The Administrator may at any time
accelerate the vesting schedule specified in this Paragraph 3. 4. Dividends. Any
dividends or distributions declared with respect to the Stock shall [be held by
the Company until the Stock subject to the Award has vested. Upon the vesting of
the Stock, the dividends held by the Stock shall be distributed to the Grantee
by the Company. In the event that the Grantee forfeits the Stock, the dividends
declared on such shares shall also be forfeited by the Grantee]3[shall accrue
and shall not be paid to the Grantee until and to the extent the performance
goals are met with respect to the Award]4. 5. Incorporation of Plan.
Notwithstanding anything herein to the contrary, this Award shall be subject to
and governed by all the terms and conditions of the Plan, including the powers
of the Administrator set forth in Section 2(b) of the Plan. Capitalized terms in
this Agreement shall have the meaning specified in the Plan, unless a different
meaning is specified herein. 6. Transferability. This Agreement is personal to
the Grantee, is non-assignable and is not transferable in any manner, by
operation of law or otherwise, other than by will or the laws of descent and
distribution. 7. Tax Withholding. The Grantee shall, not later than the date as
of which the receipt of this Award becomes a taxable event for Federal income
tax purposes, pay to the 1 For use in restricted stock awards to non-employee
directors and time-based restricted stock awards to employees. 2 For use in
performance-based restricted stock awards to employees. 3 For use in restricted
stock awards to non-employee directors and time-based restricted stock awards to
employees. 4 For use in performance-based restricted stock awards to employees.
2 ACTIVE/102458835.2



--------------------------------------------------------------------------------



 
[formofrestrictedstockawa003.jpg]
Company or make arrangements satisfactory to the Administrator for payment of
any Federal, state, and local taxes required by law to be withheld on account of
such taxable event. Except in the case where an election is made pursuant to
Paragraph 8 below, the Company shall have the authority to cause the required
minimum tax withholding obligation to be satisfied, in whole or in part, by
withholding from shares of Stock to be issued or released by the transfer agent
a number of shares of Stock with an aggregate Fair Market Value that would
satisfy the minimum withholding amount due. 8. Election Under Section 83(b). The
Grantee and the Company hereby agree that the Grantee may, within 30 days
following the Grant Date of this Award, file with the Internal Revenue Service
and the Company an election under Section 83(b) of the Internal Revenue Code. In
the event the Grantee makes such an election, he or she agrees to provide a copy
of the election to the Company. The Grantee acknowledges that he or she is
responsible for obtaining the advice of his or her tax advisors with regard to
the Section 83(b) election and that he or she is relying solely on such advisors
and not on any statements or representations of the Company or any of its agents
with regard to such election. 9. No Obligation to Continue Employment. Neither
the Company nor any Subsidiary is obligated by or as a result of the Plan or
this Agreement to continue the Grantee in employment and neither the Plan nor
this Agreement shall interfere in any way with the right of the Company or any
Subsidiary to terminate the employment of the Grantee at any time. 10.
Integration. This Agreement constitutes the entire agreement between the parties
with respect to this Award and supersedes all prior agreements and discussions
between the parties concerning such subject matter. 11. Data Privacy Consent. In
order to administer the Plan and this Agreement and to implement or structure
future equity grants, the Company, its subsidiaries and affiliates and certain
agents thereof (together, the “Relevant Companies”) may process any and all
personal or professional data, including but not limited to Social Security or
other identification number, home address and telephone number, date of birth
and other information that is necessary or desirable for the administration of
the Plan and/or this Agreement (the “Relevant Information”). By entering into
this Agreement, the Grantee (i) authorizes the Company to collect, process,
register and transfer to the Relevant Companies all Relevant Information; (ii)
waives any privacy rights the Grantee may have with respect to the Relevant
Information; (iii) authorizes the Relevant Companies to store and transmit such
information in electronic form; and (iv) authorizes the transfer of the Relevant
Information to any jurisdiction in which the Relevant Companies consider
appropriate. The Grantee shall have access to, and the right to change, the
Relevant Information. Relevant Information will only be used in accordance with
applicable law. 12. Notices. Notices hereunder shall be mailed or delivered to
the Company at its principal place of business and shall be mailed or delivered
to the Grantee at the address on file 3 ACTIVE/102458835.2



--------------------------------------------------------------------------------



 
[formofrestrictedstockawa004.jpg]
with the Company or, in either case, at such other address as one party may
subsequently furnish to the other party in writing. BROOKLINE BANCORP, INC. By:
Name: Title: The foregoing Agreement is hereby accepted and the terms and
conditions thereof hereby agreed to by the undersigned. Electronic acceptance of
this Agreement pursuant to the Company’s instructions to the Grantee (including
through an online acceptance process) is acceptable. Dated: Grantee’s Signature
Grantee’s name and address: 4 ACTIVE/102458835.2



--------------------------------------------------------------------------------



 